Jackie Turner Green v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-157-CR

     JACKIE TURNER GREEN,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 85th District Court
Brazos County, Texas
Trial Court # 29348F-85
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Jackie Turner Green pleaded guilty to theft of property valued at $200,000 or more without
the benefit of a plea recommendation.  The court sentenced Green to sixteen years’ imprisonment. 
Green timely appealed.  However, Green and his trial counsel had previously signed a waiver of
appeal as a part of the plea proceedings.  Because Green waived his right to appeal, we dismiss
this appeal.  See Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (“a valid waiver
of appeal, whether negotiated or non-negotiated, will prevent a defendant from appealing without
the consent of the trial court.”).
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 16, 2003
Do not publish
[CR25]

livered and filed June 23, 2004